In a proceeding pursuant to CPLR article 78 to enjoin the New York State Workers’ Compensation Board from entering money judgments based on its determination that petitioners failed to make payment of compensation pursuant to applicable provisions of the Workers’ Compensation Law, “until such time as Petitioners are afforded a full fact-finding hearing”, the board appeals from a judgment of the Supreme Court, Suffolk County (Gerard, J.), dated November 20, 1980, which vacated “all judgments obtained by the [board]” and directed the board to grant petitioners a hearing. Judgment reversed, on the law, without costs or disbursements, and proceeding dismissed. The assertion of jurisdiction by the Workers’ Compensation Board oyer a matter that is subject to review by the Appellate Division, Third Judicial Department, renders exclusive jurisdiction in that court and interdicts recourse to a proceeding pursuant to CPLR article 78. Any alleged failure of procedural due process in the making of the administrative decision is a matter only for that appellate court to decide (see Workers’ Compensation Law, §23; CPLR 7801, subd 1; Brooklyn Children’s Aid Soc. v Industrial Bd. of Dept. of Labor of State of N. Y., 231 App Div 845, affd 256 NY 651). Damiani, J.P., Gulotta, O’Connor and Thompson, JJ., concur.